        Case 1:20-cv-02680-VSB-BCM Document 27 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BRIAN THOMPSON and ANGELA                                                       10/23/20
THOMPSON, individually and on behalf of all
others similarly situated,                           20-CV-2680 (VSB) (BCM)
               Plaintiff,                            ORDER
        -against-
FLUENT, INC., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed defendants' motion dated October 22, 2020 (Dkt.

No. 26), requesting a stay pending the Supreme Court's decision in Duguid v. Facebook, Inc.,

926 F.3d 1146 (9th Cir. 2019), cert. granted in part, No. 19-511, 2020 WL 3865252 (U.S. July

9, 2020). Pursuant to Local Civil Rule 6.1, any opposition papers shall be filed no later than

October 29, 2020, and any reply papers shall be filed no later than November 2, 2020. The

briefing papers must comply with Judge Moses's Individual Practices § 2(h).

        The telephonic discovery conference currently scheduled for November 2, 2020, at 10:00

a.m. is hereby ADJOURNED sine die, pending the Court's decision on defendants' motion to

stay.

Dated: New York, New York
       October 23, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
